UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-2304



JERRY KIRKPATRICK,

                                              Plaintiff - Appellant,

          versus


DAVID GUINN; LINCOLNTON BANK; BETTY SEZTER,
Lincolnton Bank Official, sued in her individ-
ual and official capacity,

                                             Defendants - Appellees,
          and


SHERRY KIRKPATRICK,

                                                           Defendant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CA-95-30-5-V)


Submitted:   March 12, 1998                 Decided:   March 23, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jerry Kirkpatrick, Appellant Pro Se. R. Keith Johnson, Charlotte,
North Carolina; Clifton Walker Homesley, HOMESLEY, JONES, GAINES &
HOMESLEY, Mooresville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil action for lack of subject matter jurisdiction pursuant to 28

U.S.C. § 1332. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Kirkpatrick v. Guinn, No. CA-95-
30-5-V (W.D.N.C. Sept. 1, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2